Opinion by
Judge Craig,
The claimant has appealed from a decision by the Unemployment Compensation Board of Review which held him to be ineligible for compensation on the ground that the wages received by him during his base year fell at least $439.00 short of the qualifying amount. The claimant contends that additional wages, in the amount of $889.53 paid and received after the end of the base year, should be credited to the base year because attributable to work performed during the fourth quarter of it.
We affirm the decision because we have recently "confirmed that “[w]ages must be included in the quarter in which they were received, not reallocated to the quarter in which they were earned,” as stated *259by Judge Doyle in Wooley v. Unemployment Compensation Board of Review, 71 Pa. Commonwealth Ct. 162, 454 A.2d 224 (1983). See also Claypoole v. Unemployment Compensation Board of Review, 66 Pa. Commonwealth Ct. 363, 444 A.2d 828 (1982).
Order
Now, January 18, 1983, the order of the Unemployment Compensation Board of Review, Decision No. B-195868, dated June 8, 1981, is affirmed.